SANDLER O’NEILL & PARTNERS, L.P. 919 Third Avenue, 6th Floor New York, New York 10022 November 15, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Southern Missouri Bancorp, Inc. (the “Company”) Request for Acceleration of Effectiveness of Registration Statement on Form S-1 (File No. 333-174113) Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby join Southern Missouri Bancorp, Inc. in requesting acceleration of the effective date of the above-referenced registration statement to November 16, 2011 at 3:00 p.m., Eastern Standard Time, or as soon thereafter as is practicable. Sincerely, SANDLER O’NEILL & PARTNERS, L.P. By: Sandler O’Neill & Partners Corp., the sole general partner By: /s/ Jennifer A. Docherty Jennifer A. Docherty Authorized Signatory
